DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	Claims 1-6, 7-11, 13-23 and 27-28 are present for examination and claims 6, 12 and 24-26 are cancelled.
Response to Amendment/Response to Argument
2.	Applicant's arguments and amendments have been fully considered and the previous rejection have been withdrawn and the new ground of rejection has been made under 103 and restriction.
Election/Restrictions
3.	Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-5, 7-10, and 27, drawn to a system of directly draw energy from the generation station that is not a part of the electric grid, classified in H02J 3/383, H02J 3/386; 
II. Claims 11, 13-19 and 28, drawn to manage a termination of energy received directly from the energy generation station, classified in H02J 9/04;
III. Claims 20-23 drawn to a power plant energy offload system, classified in G06F 1/30; 
The inventions are independent or distinct, each from the other because:
 The invention of Group I discloses an electric transmission line is not part of the electric grid, which the power source will be from the power storage (battery) or any renewal energy source (wind, solar,…) to cool the data storage. 
The invention of Group II discloses a computer-implemented method manage a termination of energy received directly from an energy generation station, "if the primary utility source of power is unavailable, the primary switchboard module will sense this loss of utility power and switch the different or available power source.

As shown above, Group I, Group II and Group III, each solving different problem to cool the data storage system or building. 
Inventions Group I, Group II and Group III, are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because Group I discloses an electric transmission line is not part of the electric grid, which the power source will be from the power storage (battery) or any renewal energy source (wind, solar, …) to cool the data storage. The subcombination has separate utility such as Group II is a computer-implemented method manage a termination of energy received directly from an energy generation station, "if the primary utility source of power is unavailable, the primary switchboard module will sense this loss of utility power and switch the different or available power source and Group III discloses that the network communication device in electronic communication with the power plant and that receives information related to a time when the at least one computer will cease receiving energy directly from the power plant.
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the above groups represent general areas wherein the inventions are independent and distinct, each from the other because of the reasons as shown above. Therefore, a separate search considerations are involved, which would impose a burden if unrestricted. Additionally, besides performing a class/subclass search, the Examiner performs a commercial data base search and an automated patent system (text) search.
The invention groups differ materially in structure and in element and their methods of uses, which do not possess a substantial common core wherein a reference anticipating one would not necessarily render the other obvious and to search all the above groups in a single application would be an undue burden on the Examiner. In addition, because of the several subclasses in each of the Group, a serious burden is imposed on the examiner to perform a complete search of the defined areas. For this reason, the restriction set forth is proper and not to restrict would impose a serious burden in the examination of this application.
Because these inventions are distinct for the reasons given above and have acquired a separate status in the art as shown by their different classification (sub-group),  and of their recognized divergent subject matter restriction for examination purpose as indicated is proper.


Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with George Lewis on 03/11/21 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-10. Affirmation of this election must be made by applicant in replying to this Office action.  Claims 11-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.


Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 8-10 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller (US 2007/0276547) in view of Grimshaw (US 20130019124).
Regarding claim 1, Miller discloses,
Miller discloses at least one computer (electrical devices 116-122) that directly draws energy, from an energy generation station using a first electric transmission line (Abstract, Fig. 1,[0031],  the electrical device  (elements 116-122)drawn electric from the power generator (One or more alternative energy sources 109 through 113 may also be provided in order to provide electrical power to the apparatus. Such sources may include photovoltaic (PV) cells 109, which may be mounted on a roof of the home or business; micro-hydroelectric power generators 110, which generate power based on the movement of water; gas turbines 111; windmills or other wind-based devices 112; and fuel cells 113. Other sources may of course be provided), wherein the energy generation station provides energy to an electric grid (element 115) and the first electric transmission line is not part of the electric grid (During power outages or brownouts from grid 115, these additional power sources ([0032], elements 109-114, as well as storage units 105 and 106) can be used to meet energy demand. Additionally, surplus power can be sold back to the power grid based on optimization of supply and demand);
 at least one network communication device (network such as WAN 107)  connected to the at least one computer (Fig. 1, element 101, 

However, Grimshaw discloses in par. ([0041], the infrastructure cooling system for the datacenter is capable of providing reliable cooling to the datacenter).
Miller and Grimshaw are analogous art because they are from the same field of endeavor. They all relate to energy management.
Therefore, at the time the application was filed, it would have been obvious to a person of ordinary skill in the art to modify the above method/system, as taught by Miller, and incorporating cooling system, as taught by Grimshaw.
One of ordinary skill in the art at the time the application was filed could have been motivated increasing the efficiency with which energy can be managed. In one variation, an integrated control device manages the supply of energy from various sources (e.g., electric grid, battery, photovoltaic cells, fuel cells) and the demand for energy from consumption devices (e.g., hot-water heaters, HVAC systems, and appliances). An optimization algorithm determines based on various factors when to activate the energy sources and when to activate the consumption devices as suggested by Miller by incorporation with teachings of Grimshaw in order to assure the reliable and substantially uninterrupted operation of computers, servers and other equipment present in the datacenter.
Regarding claims 2, Grimshaw discloses, 
2. (Original) The system of claim 1, wherein the at least one computer is running a high- computational load program (Abstract, A datacenter housing servers, computers, data storage devices, telecommunications and related equipment for storing and accessing large amounts of data on a continuous).  


receiving, from the energy generation station, an indication that the energy draw will be terminated ([0025], (a) detecting an interruption in the flow of utility-sourced power); changing the power source of the at least one cooling mechanism from the energy generation station to an alternative energy source ([0025], sensing alternative available power sources in the infrastructure and is capable of carrying out steps to transfer the load to one or more available alternative sources of electrical power, generator or battery); and powering down at least one device ([0025],  shutting off the electrical pathway to the utility-sourced power when said interruption is detected).  

Regarding claim 8, Miller discloses,
 an energy storage device; and the alternative energy source is the energy storage device (abstract, element 109-114, Battery storage and alternative energy sources (e.g., photovoltaic cells).

Regarding claim 9, Grimshaw discloses,
 a housing cooled by the at least one cooling mechanism ([0041], The infrastructure cooling system for the datacenter is capable of providing reliable cooling to the datacenter); and wherein a CPU, a data rack, and an energy management are contained within the housing ([0043], The datacenter includes a building containing an area that features a plurality of rows of servers and other computing equipment).
Regarding claim 10, Grimshaw discloses,
 	the system is portable ([0073], the infrastructure modules are transportable, a portable infrastructure system).



the at least one device is powered down prior to termination of the energy draw ([0034], Appropriate cut-off devices and bypass switches would then be used, for example, in the event of a power outage to disconnect the home wiring system from the electrical grid and to connect apparatus 101 to the wiring network. Such schemes are conventional and no further details are necessary to understand their operation).
5.	Claims 4-5, 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. (US 2007/0276547)in view of  Grimshaw (US 20130019124) further in view of Kelly (US 2017/0038811).

Regarding claim 4, Kelly discloses,
4. The system of claim 1, wherein the at least one computer receives data, the data comprising at least one selected from the group consisting of: an energy transmission termination alert, an energy transmission initiation alert, a present load status, and a predicted load status ([0025], Fig. 5, determining the status of the power load and power source).  

Regarding claim 5, Kelly discloses, 
5. The system of claim 4, wherein the at least one computer enters into a shutdown that saves a state of a computational device associated with the computer after receiving the energy transmission termination alert, and further wherein the shutdown does not include powering down the cooling mechanism ([0026], 0026] Load monitoring program 500 receives status information of power sources and the status of the power loads. Load monitoring program 500 also determines one or more internal power duration thresholds and shutdown protocols for each active power load and transmits the information to power monitoring program 400).  
Regarding claim 7, Kelly discloses, 

Miller, Grimshaw and Kelly are analogous art because they are from the same field of endeavor. They all relate to energy management.
Therefore, at the time the application was filed, it would have been obvious to a person of ordinary skill in the art to modify the above method/system, as taught by Miller and Grimshaw, and incorporating cooling system, as taught by Kelly.
One of ordinary skill in the art at the time the application was filed could have been motivated increasing the efficiency with which energy can be managed. In one variation, an integrated control device manages the supply of energy from various sources (e.g., electric grid, battery, photovoltaic cells, fuel cells) and the demand for energy from consumption devices (e.g., hot-water heaters, HVAC systems, and appliances). An optimization algorithm determines based on various factors when to activate the energy sources and when to activate the consumption devices as suggested by Miller by incorporation with teachings of Grimshaw and by incorporation with teachings of Kelly in order to assure the reliable and substantially uninterrupted operation of computers, servers and other equipment present in the datacenter.
A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for allthat it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed wereHeck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1 009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck& Co. v.  BiocraftLabs., Inc., 874 F.2d804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1, 215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163USPQ 545, 549 (CCPA 1969). 

Conclusion
6.	 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Whitted (US 2008/0030078) discloses a highly efficient uninterruptible power distribution architecture to support modular processing units. As an illustrative example, a modular processing unit includes an uninterruptible power system in which only one AC-to-DC rectification occurs between the utility AC grid and the processing circuit (e.g., microprocessor) loads. In an illustrative data center facility.
Dillon (US 2009/0319090) discloses Facilities or buildings that use renewable energy sources (solar, wind, geothermal or biomass) may also require fossil fuel sources and/or grid produced electricity to meet their total energy demand. These facilities may have a need to dynamically optimize their energy usage to deliver on a basis or criterion of either the lowest energy cost, or the lowest or smaller.
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed Kidest Bahta whose telephone number is 571-272-3737. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ali Mohammad can be reached on 571-272-4105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/KIDEST BAHTA/               Primary Examiner, Art Unit 2119